Scott, Justice.
The opinion appears in 151 Pac. Rep. at page 902. The plaintiff in error has filed a petition for a rehearing. One of the grounds for said petition is that this “court erred in assuming as a matter of fact, that the train in question was stalled on Simpson Hill, as the evidence shows that no such hill existed.” It is true that this court in the first column on page 904, at line 10, of the volume indicated, used the *218words “going up Simpson Hill" when it should have been “Mason Hill," as that was the hill referred to, as is clearly shown by what precedes these words and the evidence of the witness attempted to be quoted. It is stated in the petition'that there is no such hill as Simpson Hill mentioned in the record. The hill named was then the hill mentioned and referred to by the witness and quoted in the opinion that was intended to be mentioned, and the plaintiff in error or anyone else who gives this record its fair meaning cannot be misled as to the question decided.' It is merely a clerical error harmless in itself, and the word “Mason” will be substituted for the word “Simpson.” The other questions sought to be raised here bring up for consideration only such questions as were raised and considered in the original proceedings and need not be re-discussed here. Rehearing denied.
Potter, C. J., and Beard, J., concur.